Citation Nr: 1400171	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-31 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative arthritis, left knee, to include as secondary to spurring, medial aspect, right knee to include degenerative arthritis.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sarcoidosis.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Ruda

INTRODUCTION

The Veteran served on active duty from September 1978 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that, in pertinent part, declined to reopen the Veteran's claims for service connection for degenerative arthritis, left knee, and sarcoidosis and denied entitlement to individual unemployability.

The Veteran passed away in July 2011, during the course of her appeal, having filed a notice of disagreement (NOD) during her lifetime.  Thereafter, in November 2012 her surviving spouse, the appellant, filed a VA form 9 in order to pursue the appeal. The Board finds that the appellant was in effect granted substitution status after the death of the Veteran.  Initially, the Board notes that VA has yet to adopt regulations governing the mechanics of substitution under 38 U.S.C.A. § 5121A(a)(3) (West 2002 & Supp. 2012); see also Substitution in Case of Death of Claimant, 76 Fed. Reg. 8666 (proposed February 15, 2011) (to be codified at 38 C.F.R. pts. 3, 14, 20).

Despite the lack of formalized rules governing substitution, it is evident that the RO accepted the spouse as substitution.  In October 2012, the RO issued a statement of the case (SOC) addressed to the appellant and in August 2013 the RO issued a supplemental statement of the case (SSOC) addressed to the appellant; such letters suggests a case of substitution as the claims were decided on their merits.

Therefore, this appeal is a continuation of the Veteran's appeal for service connection for sarcoidosis and for degenerative arthritis, left knee, and entitlement to individual unemployability.



FINDINGS OF FACTS

1. The Veteran died in July 2011; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending claim and appeal to completion.

2. The July 1997 rating decision that denied service connection for sarcoidosis was not appealed and is final.

3. Additional evidence associated with the claims file since the July 1997 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for sarcoidosis, and/or does not raise a reasonable possibility of substantiating the claim.

4. The July 1997 rating decision denying service connection for degenerative arthritis, left knee, was not appealed and is, therefore, final.

5. Additional evidence associated with the claims file since the July 1997 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for degenerative arthritis, left knee, and/or does not raise a reasonable possibility of substantiating the claim.

6. The veteran's service-connected disabilities included scoliosis, thoracolumbar spine, evaluated as 20 percent disabling; spurring, medial aspect, right knee to include degenerative arthritis, evaluated as 10 percent disabling; right hip strain, evaluated as noncompensable; left hip pain, evaluated as noncompensable.  As such, service-connected disabilities in the aggregate had a combined rating of 30 percent.   

7. In her June 2010 application for total disability rating for compensation purposes based on individual unemployability, the veteran reported having completed a nursing degree.  She also reported working as a nursing supervisor until 2010.

8. The competent and probative evidence of record demonstrates that the Veteran's service-connected disabilities alone were not of such nature and severity as to prevent her from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen the claim for service connection for sarcoidosis.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2013).

2. New and material evidence has not been received to reopen the claim for service connection for degenerative arthritis, left knee.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(b) (2013).

3. The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5017 (West 2002); 38 C.F.R. §§ 3.159 , 3.341, 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The RO provided pre-adjudication VCAA notice by letters dated in October 2009, November 2009, and in March 2010.

The letters provided what information and evidence is needed to substantiate a claim for service connection and individual unemployability, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also provided notice regarding the need to submit new and material evidence to reopen the Veteran's previously denied claims, and advised the Veteran of the basis for the prior denials for the sarcoidosis and degenerative arthritis.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, the letters provided the Veteran with notice of the information and evidence needed to establish disability ratings and effective dates for her claimed disabilities. 

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Duty to Assist

VA has acquired the Veteran's VA, service and private treatment records to assist with the claim.  In January 2010, VA provided the Veteran with a VA medical examination to determine the nature and etiology of the claimed degenerative arthritis, left knee.  Another VA examination was conducted in March 2010. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the January 2010 and March 2010 VA examination reports are thorough in that they discuss all evidence of record, both lay and medical.  As the VA medical examination reports were written after a review of the claims file, an interview with the Veteran, a physical examination of the Veteran, and contain findings regarding the Veteran's degenerative arthritis, left knee supported by the evidence, to include clinical data, the Board finds the examination reports adequate for VA purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion as the VA's duty to assist the Veteran with regard to providing an adequate medical examination is met.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase 'raise[s] a reasonable possibility of substantiating the claim,' does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 'suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]'  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Court has elaborated on what constitutes 'new and material evidence.  'New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273.




Sarcoidosis

The RO initially denied entitlement to service connection for sarcoidosis in December 1994 and notified the Veteran of the decision in January 1995.  The Veteran did not file a notice of disagreement (NOD) nor did she submit new and material evidence within the one-year appeal period.  The Veteran filed a claim to reopen service connection for sarcoidosis in March 1997 which was denied in a July 1997 rating decision.  The Veteran received notice of this decision in August 1997.  Similarly, the Veteran did not file an NOD nor submit new evidence within the one-year appeal period.  Thus, the December 1994 and July 1997 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012)

Sarcoidosis was previously denied in December 1994 and July 1997 because there was no evidence of this condition in military service or manifestation to a degree of 10 percent disabling within one year of separation from active duty military service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.

With that having been said, the Board finds that evidence that is both new and material to the issue of entitlement to service connection for sarcoidosis has not been submitted.  In support of her claim to reopen service connection for sarcoidosis filed in July 2009, the Veteran claimed sarcoidosis was related to chemical exposure without a gas mask and with a broken mask in gas chambers.  The Veteran was diagnosed with sarcoidosis in 1993 and the presence of a current disability was well-established at the time of the previous denial.  The record contains new treatment records for sarcoidosis, but since a current diagnosis was already established, the evidence of current treatment for sarcoidosis is not material in this claim to reopen. 

VA has not received any additional medical or lay evidence to suggest that the Veteran's sarcoidosis manifested during, or as a result of, active military service.  The Veteran made the same claims regarding chemical exposure in service in support of her initial service connection claim for sarcoidosis in October 1993.  As such, new and material evidence has not been received and the claim of entitlement to service connection for sarcoidosis remains denied.

Degenerative Arthritis, Left Knee

In July 2009, the Veteran filed her request to reopen the claims for service connection for degenerative arthritis, left knee.  In the August 2010 rating decision on appeal, the RO determined that new and material evidence had not been submitted to reopen the claim.  Thereafter, in an October 2010 statement of the case and an August 2013 supplemental statement of the case, the RO again determined that new and material evidence had not been submitted to reopen the claim.  The evidence received subsequent to the July 1997 rating decision includes, in relevant part, VA treatment records dated from October 2007 to March 2011, statements from the Veteran and two VA orthopedic examinations.

In the July 2009 claim, the Veteran claimed a new etiological theory for her degenerative arthritis, left knee.  Specifically, while the denial in 1997 was based on a finding that there was no direct relationship between degenerative arthritis, left knee and service, the additional argument has since been made that her degenerative arthritis, left knee is secondary to a service-connected right knee disorder.  It is noted that a separate theory in support of a claim for a particular benefit is not equivalent to a separate claim and a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim). 

As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).  Thus, a newly presented argument (such as secondary to a service-connected condition) regarding the etiology of the Veteran's degenerative arthritis is insufficient to reopen this claim.

In a statement made in support of her claim in July 2009, the Veteran stated that the right knee arthritis spread to problems with her left knee.  No other evidence in support of service connection on a direct or secondary basis was submitted.  The Board notes that the Veteran is not shown to possess the appropriate medical expertise and training to competently offer an opinion as to whether she currently has residuals of injuries or diseases she allegedly incurred during service, any statements purporting to do so cannot constitute material evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For these reasons, unsupported statements, even if new, do not serve as a predicate to reopen a previously disallowed claim under the facts of this case.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993). Laypersons are not competent to give a medical opinion as to diagnosis or causation.  Therefore, these statements are not new and material evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999), and are insufficient to reopen the claim.  See Moray, supra.

The remaining evidence addresses treatment of the disorder post-service and negative VA examination reports.  A current diagnosis had already been established in the July 1997 rating decision, thus the VA treatment records do not address an unestablished fact.  Further, the January 2010 and March 2010 VA examination reports state it is less likely than not that the Veteran's left knee pain is due to and proximately the result of her service connected spurring medial aspect, right knee including degenerative arthritis.  Thus these examination reports do not provide material evidence that raises a reasonable possibility of substantiating the claim.

As none of the additional evidence received since the July 1997 denial establishes that the Veteran was treated for degenerative arthritis, left knee during service, and the absence of such evidence was the basis for the prior denial, and because of no known association between any current degenerative arthritis, left knee and service-connected spurring, medial aspect, right knee to include degenerative arthritis, new and material evidence has not been received.  This claim is therefore not reopened and the appeal must be denied.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).

Entitlement to Total Disability Based on Individual Unemployability 

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, 'entitlement to a TDIU is based on an individual's particular circumstances. '  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor). 

The Court has held that in determining whether the veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Id.

The Veteran is service-connected for scoliosis, thoracolumbar spine, evaluated as 20 percent disabling; spurring, medial aspect, right knee to include degenerative arthritis, evaluated as 10 percent disabling; right hip strain, evaluated as noncompensable; left hip pain, evaluated as noncompensable.  As such, her service-connected disabilities in the aggregate have a combined rating of 30 percent.  See 38 C.F.R. § 4.25.  As such, the schedular criteria for TDIU set forth in 38 C.F.R. § 4.16(a) is not met.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  In this case, however, the record does not reflect the Veteran warrants consideration of TDIU on an extraschedular basis.

In the March 2010 VA examination report the examiner stated that degenerative arthritis, right knee would "likely affect certain physical activities as climbing, squatting, kneeling, prolonged walking, running, pushing and reaching."  The Veteran stated at the March 2010 examination that she last worked in September 2009 and she could not handle her job because it required being on her feet.  The examiner reported "there is pain and swelling and her job requires a lot of movement."  VA treatment notes from August 2010 state "veteran explained that she used to work as a nurse manager and made six figures, but due to illness, she has been unable to work since Feb 2010."  The note does not indicate what illness the Veteran is referring to, but does note the Veteran was on oxygen and coughing throughout the meeting.  

In the Veteran's application for increased compensation based on unemployability the Veteran responded to the question "what service connected disability prevents you from securing or following any substantially gainful occupation?" with "sarcoidosis, respiratory on H2O, eye condition, skin breakout."  In response to "dates of hospitalization" the Veteran responded "several dates at pulmonology and orange clinic."  The Veteran listed her most recent employment as a nursing supervisor at a rehab center ending in February 2010. 

The Veteran's application indicates non service connected disabilities were the main cause of her unemployment.  The Veteran lists sarcoidosis, respiratory on H20, eye condition and skin breakout as the cause of her unemployment.  None of these conditions are service connected.  The Veteran is service connected for scoliosis, thoracolumbar spine; spurring, medial aspect, right knee to include degenerative arthritis, right hip strain and left hip pain.  These conditions are not listed on the Veteran's application as causes of her unemployment.  Further, the Veteran lists treatment at pulmonology indicating treatment was for a respiratory condition.  The Veteran is not service connected for any respiratory condition. 

Based on the March 2010 VA examiner, it does appear the Veteran's service-connected disabilities have caused some degree of impairment, particularly if involving physical activity.  However, the loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1. Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'

In this case, there is no evidence which specifically supports a finding that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to her service-connected disabilities.  As noted above, the March 2010 VA examiner indicated her service connected right knee disability would likely affect certain physical activities, and the August 2010 treatment note indicates she was not unemployed due to her "illness".  However, the record does not indicate that the Veteran was unemployed due to her service connected disabilities of scoliosis, thoracolumbar spine, bilateral hip pain, and spurring, medial aspect, right knee to include degenerative arthritis.  Treatment records do indicate extensive treatment for sarcoidosis, a non service connected disability.  There is no evidence of record that the Veteran could not have performed sedentary work or work that does not require strenuous physical activity.  Finally, the Veteran's application for benefits lists non service connected disabilities as the causes of her unemployment.

Unfortunately, the Veteran died during the pendency of this appeal and therefore further VA examinations cannot be performed to determine specifically what disabilities, if any, made the Veteran unable to work.

The benefit of the doubt rule is not for application and the claims are denied. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013)


ORDER

New and material evidence not having been received, the appeal to reopen service connection for sarcoidosis is denied.

New and material evidence not having been received, the appeal to reopen service connection for degenerative arthritis, left knee, is denied.

Entitlement to TDIU is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


